Case 1:19-cv-01601-TWP-DLP Document 90 Filed 05/22/20 Page 1 of 1 PageID #: 783




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 WILLIAM BEYERS,                              )
                                              )
                             Plaintiff,       )
                                              )
                        v.                    )     No. 1:19-cv-01601-TWP-DLP
                                              )
 CONSOLIDATED INSURANCE                       )
 COMPANY,                                     )
 LIBERTY MUTUAL AGENCY CORP,                  )
                                              )
                             Defendants.      )


                   ORDER DISCHARGING SHOW CAUSE
                 HON. DORIS L. PRYOR, MAGISTRATE JUDGE

       Counsel for Plaintiff filed a Response on March 26, 2020, Dkt. [83] to the

 Court’s Order to Show Cause for Plaintiff’s Counsel failure to appear as ordered for

 the March 23, 2020 telephonic status conference, Dkt. [80]. Counsel for Plaintiff

 explained that his absence was a result of oversight and a calendaring error.

 Given Counsel’s explanation for his failure to appear, the Court hereby

 DISCHARGES its Order to Show Cause dated March 23, 2020, Dkt. [80].



      Date: 5/22/2020




 Distribution:

 All ECF-registered counsel of record via email
